Section 12 Continued. 
Examiner’s Note
This Letter takes the place of the previous advisory action mailed 10/27/2021.

Response to Arguments
Applicant's arguments filed 10/15/2021 have been fully considered but they are not persuasive.

Applicant argues that while Kawashita teaches a preferred range of 50-500 C, Kawashita further discloses a more preferable range of 100-450 C, and a particularly preferable range of 100-250 C. This is not considered convincing as the most preferable range taught by the prior is not considered relevant to the broader teaching of the prior art of heating in a range of 50-500 C. The prior art is relevant for all of its teachings not just the most preferred embodiments but also its general/broad teachings. 

Applicant further argues that the office has misinterpreted the press molding and heating step and that the only reasonable interpretation is that the mixture is press molded at 1-5 GPa when the temperature reaches 600 C or less, because press molding is not carried out until the desired temperature; while in the present invention heating is carried out while minimal or no pressure is applied. This is not considered convincing. The prior art teaches “In the hot or cold compaction molding Step (S12), a mixture of the metal particles and the coated magnetic particles at an appropriate temperature of 600C or less (is subjected to pressurization 

Applicant further argues the most preferable range of 100-250 C, contrasts from the present invention heating of 450-475 which as described in Fig. 6, have higher coercive force compared to comparative examples of 400 and 425 C; where the comparative examples are closer to the present invention than the most preferred embodiment of Kawashita. This is not persuasive as the teaching of the prior art is not limited to the most preferable embodiment but rather the broad teaching relied upon of the prior art of heating to 50-500 C, which encompasses both comparative and inventive examples as described in Fig. 6. Figure 6 teaches coercive force is improved with die temperatures greater than 425 C. This range is broadly taught by the prior art. Regarding the alleged criticality of this temperature being responsible for an improved coercive force, Figure 6 teaches an improvement of coercive force from a range of 6-10 kOe to a higher range of 9.6-15 kOe (black circles and black triangles). However, this result is not considered unexpected or distinct from the prior art as Kawashita broadly teaches a coercive force of 550 kA/m (6kOe) or more, or more preferably a range of 1100 kA/m (13.8 kOe) or more [0145]. Therefore the prior art not only teaches the claimed heating range, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO D MORALES/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736